El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nuevamente nos toca revisar un caso presentado por un ex director municipal de la Defensa Civil en el cual se alega despido por consideraciones políticas en contraven-ción a la Primera Enmienda de la Constitución federal, así *773como a lo dispuesto por el Art. II de la Carta de Derechos de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. A la luz del estado de derecho vigente a la fecha de los hechos relevantes de este caso, resolvemos que éste no tenía dere-cho a permanecer en su posición.
HH
El peticionario Juan Luis Segarra Feliciano, militante activo del Partido Popular Democrático (en adelante P.P.D.),(1) ocupó la posición de Director de la Defensa Civil del municipio de Peñuelas desde junio de 1985 hasta marzo de 1993. Había sido nombrado a dicha posición por el alcalde electo del P.P.D. en los comicios de 1984 y, luego de las elecciones de 1988, fue nombrado otra vez por un nuevo alcalde del mismo partido político. Este segundo nombramiento —efectivo el 9 de enero de 1989— se pro-dujo a pesar de que el 28 de diciembre de 1988 el peticio-nario le había cursado al nuevo primer ejecutivo municipal una carta mediante la cual ponía a la disposición de éste la plaza que había venido ocupando. De acuerdo con su propio testimonio, el peticionario hizo esto debido a que sabía que la posición era de la confianza del nuevo alcalde y era éste quien debía decidir acerca de su permanencia en el puesto. Véase la Sentencia del Tribunal de Circuito de Apelacio-nes, pág. 2.
En las elecciones generales celebradas el 3 de noviem-bre de 1992 resultó electo el candidato a alcalde por el Partido Nuevo Progresista (en adelante P.N.P.). Este entró en funciones el 11 de enero de 1993 y le comunicó al peti-cionario que debían reunirse, porque iba a ser reubicado en otra posición dentro del municipio. Sin embargo, antes de que se produjera dicha reunión, a finales del mismo mes de enero, el peticionario tomó vacaciones, durante las cuales *774fue notificado de que había sido separado de su puesto. La carta firmada por el alcalde, de 1ro de marzo de 1993, le informaba al peticionario que prescindía de sus servicios a partir de 30 de marzo de 1993, debido a que su puesto tenía una clasificación de confianza y, por lo tanto, era de libre selección y remoción.
Como consecuencia de esta acción, el 26 de abril de 1993 el peticionario presentó una demanda de despido por razo-nes políticas, en la cual reclamaba su reposición en el puesto de Director de la Defensa Civil municipal, paga re-troactiva y compensación por los daños y perjuicios sufri-dos como consecuencia de éste. El Tribunal de Primera Ins-tancia desestimó la demanda, concluyendo que conforme al estado de derecho vigente, la naturaleza de las responsa-bilidades del cargo que ocupaba el demandante exigía la afinidad política entre el Director Municipal de la Defensa Civil y el Alcalde, por lo que son válidas las consideracio-nes políticas en el nombramiento de una persona a dicho puesto. Inconforme, el peticionario apeló al Tribunal de Circuito de Apelaciones, el cual confirmó el dictamen de instancia.
En su recurso, presentado de forma oportuna ante este Tribunal, el peticionario señaló lo siguiente como único error cometido por el foro a quo:
Erró el Honorable Tribunal de Circuito de Apelaciones al ne-garse a revisar la Sentencia dictada por el Honorable Tribunal de Primera Instancia, Sala Superior de Ponce, González Degró, Juez, bajo el fundamento de que el foro apelativo sólo interven-drá con las determinaciones de los Tribunales de Instancia si están presentes en tales hallazgos las circunstancias extraordi-narias de error manifiesto, pasión, prejuicio o parcialidad, y no determinar que el Honorable Tribunal de Instancia cometió error manifiesto al no aplicar a los hechos del caso la jurispru-dencia establecida en Rodríguez v. Padilla, 125 D.P.R. 486 y resolverlo a base del caso de López Carrillo v. Soto Ayala, 737 F.Supp. 150. (Énfasis suprimido.) Petición de certiorari, pág. 4.
Expedido el auto de certiorari el 4 de abril de 1997, y una vez compareció la parte recurrida mediante alegato, *775confirmamos las sentencias recurridas y resolvemos que —a tenor de lo resuelto en Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989), y en Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982), y de las leyes vigentes cuando el recurrente fue separado de su empleo— el cargo de Director municipal de la Defensa Civil es el de un formulador de política pública que exige la afinidad política entre el Al-calde y la persona que lo ocupa. Veamos.
II
La Ley de la Defensa Civil de Puerto Rico, Ley Núm. 22 de 23 de junio de 1976 (25 L.P.R.A. sec. 171 et seq.) dispone que el cargo de Director municipal de la Defensa Civil corresponde al servicio de confianza y, como tal, es un puesto de libre selección y remoción, pudiéndose destituir a la persona que lo ocupa sin necesidad de formular cargos ni celebrar una vista previa. Véase Rodríguez Cruz v. Padilla Ayala, supra, pág. 499. No obstante lo anterior, en reiteradas ocasiones hemos resuelto que el derecho a la libre asociación y a no ser discriminado por ideas políticas, consagrados en la Primera Enmienda de la Constitución federal, así como en las Secs. 1, 4, 6 y 7 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, también protegen a los empleados de confianza, por lo que éstos no pueden ser destituidos por el hecho de militar en un partido distinto al de la autoridad nominadora. Rodríguez Cruz v. Padilla Ayala, supra, pág. 499; McCrillis v. Aut. Navieras de P.R., supra, pág. 137; Ramos v. Srio. de Comercio, supra, pág. 516.
Como en cualquier otra acción civil, en los casos de reclamaciones por discriminación política recae sobre el empleado de confianza destituido el peso de la prueba en cuanto a que el despido se produjo por motivaciones políticas. A esos efectos, el empleado puede valerse de la *776presunción creada por jurisprudencia en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972), mediante la cual el demandante tiene que probar dos (2) hechos base específicos: (1) que no existan motivos racionales para su despido y (2) que ha sido sustituido por una persona per-teneciente a un partido distinto al suyo y afín al de la au-toridad nominadora. Rodríguez Cruz v. Padilla Ayala, supra, pág. 502; McCrillis v. Aut. Navieras de P.R., supra, págs. 140-141. La convergencia de ambos supuestos fácti-cos, probados por la preponderancia de la evidencia, crea una presunción o inferencia de discrimen que provoca una transferencia en el peso de la prueba y obliga al Estado a derrotar la presunción de dos (2) maneras: (a) mediante la refutación del hecho presumido, o (b) a través de la demos-tración de que la identidad en afiliación política entre el empleado y la autoridad nominadora es una condición ne-cesaria para el desempeño cabal de las funciones propias del cargo público. Rodríguez Cruz v. Padilla Ayala, supra, pág. 500; McCrillis v. Aut. Navieras de P.R., supra, págs. 142-143.(2)
Para refutar el hecho presumido una vez se establece un caso prima facie de discriminación política, el Estado viene obligado a demostrar que el demandante fue destituido por otras razones válidas irrespectivas de sus creencias ideológicas. De ser este el caso, el empleado tiene entonces que establecer que su despido no se habría producido, “salvo por (but for)” su afiliación política. McCrillis v. Aut. Navieras de P.R., supra, pág. 142
Dicho esto, debemos señalar que, conforme a la doctrina desarrollada por el Tribunal Supremo de Estados Unidos en los casos Branti v. Finkel, 445 U.S. 507 (1980), y *777Elrod v. Burns, 427 U.S. 347 (1976), y adoptada por este Tribunal en Ramos v. Srio. de Comercio, supra, la unidad de afiliación política entre la autoridad nominadora y el empleado de confianza constituye en ocasiones un requi-sito válido a los fines de garantizar el recto y leal cumpli-miento de las responsabilidades del cargo que se ocupa. Por ello, en la eventualidad de que el Estado logre estable-cer la necesidad de dicha sintonía política, el derecho cons-titucional a la libertad de asociación de la persona particular, cede ante el interés público del Estado en preservar la eficacia y el buen funcionamiento del Gobierno. Rodríguez Cruz v. Padilla Ayala, supra, pág. 500; McCrillis v. Aut. Navieras de P.R., supra, pág. 139; Ramos v. Srio. de Comercio, supra, pág. 516.
Finalmente, a los fines de determinar si la afinidad política es un requisito idóneo para garantizar el descargo cabal de los deberes de un funcionario público de confianza, es necesario estudiar minuciosamente las responsabilidades del puesto en controversia, con el objeto de precisar si éstas corresponden a las de un diseñador de política pública, a las de un copartícipe de información confidencial o a las de cualesquiera otro empleado cuyos deberes y obligaciones requieran algún grado de afinidad política. McCrillis v. Aut. Navieras de P.R., supra, págs. 142-43.
III
Como bien señalaron ambos foros a quo en sus respec-tivas sentencias, el Cap. 211 de la Ley de Municipios Au-tónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. sec. 4251 et seq.), que trata específicamente sobre la organización administrativa de los municipios, nos revela que el cargo de Director de la Defensa Civil municipal es uno de los siete (7) más impor-*778tantes en el organigrama administrativo del gobierno municipal, toda vez que la persona nombrada a ocupar dicho puesto está a cargo de una de las siete (7) unidades admi-nistrativas del municipio. Así surge del Art. 6.001 de la ley, 21 L.P.R.A. sec. 4251:
La organización administrativa de la Rama Ejecutiva de cada municipio responderá a una estructura que le permita atender todas y cada una de las funciones y actividades de su competencia, según las necesidades de sus habitantes, la im-portancia de los servicios públicos a prestarse y la capacidad fiscal del municipio de que se trate.
Todo municipio tendrá las siguientes unidades administrati-vas como parte de su estructura organizacional:
(a) Oficina del Alcalde
(b) Secretaría Municipal
(c) Oficina de Finanzas Municipales
(d) Departamento de Obras Públicas
(e) Oficina de Administración de Recursos Humanos
(f) Auditoría Interna
(g) Agencia Municipal de Defensa Civil. (Enfasis suplido.)
Al analizar las responsabilidades del director de dicha unidad administrativa, la juez de instancia, así como el panel unánime del Tribunal de Circuito de Apelaciones, concluyeron acertadamente que ellas corresponden a las de un formulador de política pública y copartícipe de informa-ción confidencial. Las sentencias de ambos foros recalcaron que, de acuerdo con el Art. 6.003 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4253, los deberes de los direc-tores de las unidades administrativas municipales son los siguientes:
See. 4253. Unidades Administrativas — Directores; deberes.
Sin que se entienda como una limitación, los directores de unidades administrativas tendrán respecto de las mismas, los deberes que a continuación se establecen:
(a) Planificar y organizar el trabajo y dirigir, coordinar y su-pervisar las funciones y actividades que debe llevar a cabo la unidad administrativa bajo su responsabilidad o dirección.
(b) Coordinar las acciones y operaciones de sus respectivas unidades administrativas con las demás dependencias munici-*779pales y en particular con aquellas que cumplen funciones en los mismos campos o áreas de actividad.
(c) Impartir las instrucciones generales de carácter técnico y administrativo que deben regir las actividades de la unidad administrativa de que se trate.
(d) Establecer sistemas de control que permitan verificar el cumplimiento cuantitativo y cualitativo de los programas, pro-yectos y actividades de la unidad administrativa.
(e) Velar por el fiel cumplimiento de las normas legales y reglamentarias relativas a los asuntos bajo su dirección y estu-diar y resolver los diversos problemas.
(f) Poner a la disposición de los auditores internos, de los auditores externos y de la Oficina del Contralor de Puerto Rico, los libros, expedientes, registros, documentos, informes y cua-lesquiera otra información que éstos le soliciten y sea perti-nente para el desempeño de sus funciones.
(g) Prestar asesoría y consejo a la Asamblea en los campos de su competencia.
(h) Cooperar con el Comisionado en el diseño de la organiza-ción fiscal y del sistema uniforme de contabilidad computadori-zado y los procedimientos de pagos, ingresos y propiedad del municipio.
(i) Realizar las gestiones necesarias y adecuadas para la en-trega y transferencia ordenada de todos los documentos, libros y propiedad bajo su custodia previo inventario al efecto, en todo caso que cese en sus funciones como director de la unidad ad-ministrativa de que se trate y en todo caso que se produzca un cambio de administración, como lo dispone la see. 4111 de este título.
(j) Rendir informes periódicos al Alcalde sobre las activida-des y operaciones de la unidad administrativa y sobre el desa-rrollo y logros de los programas, obras, actividades y operacio-nes determinadas en los planes y proyecciones de la unidad administrativa de que se trate.
(k) Rendir un (1) informe al Alcalde, quien lo enviará a la Asamblea para la lectura por el Secretario de la misma en se-sión ordinaria. Dicho informe incluirá los logros en el desarro-llo ele los planes y programas, las proyecciones de las unidades administrativas y las áreas o aspectos que requieren ser fortale-cidos para lograr tales proyecciones. (Enfasis suplido.)
Prácticamente todos estos deberes y facultades son pro-pios de un diseñador de política pública, y ciertamente más de uno conlleva una tarea que le corresponde a un copar-tícipe de información confidencial con el Alcalde. Véanse *780con especial atención, los incisos (a), (d), (g), (h), (j) y (k) del transcrito Art. 6.003.
Por otra parte, lo dispuesto en la Ley de Municipios Au-tónomos vino a complementar las responsabilidades ya conferidas por la Ley de la Defensa Civil de Puerto Rico al director municipal de dicha unidad administrativa. El Art. 16 de dicha ley, 25 L.P.R.A. sec. 171o, también refleja que la formulación de política pública y la participación en in-formación confidencial con el Alcalde son responsabilida-des inherentes a la posición del Director municipal de la Defensa Civil. Dicho artículo dispone, en sus partes perti-nentes, que:

Sec. 171o. Agencias Municipales de Defensa Civil

La Agencia Municipal de Defensa Civil será dirigida por un Director Municipal de Defensa Civil'nombrado por el Alcalde en consulta con el Director Estatal. El nombramiento del Director Municipal deberá ser aprobado por la Asamblea Municipal.
El Director Municipal será responsable directamente al Alcalde. No obstante, el Director Municipal organizará y admi-nistrará la Agencia Municipal de Defensa Civil de acuerdo con las directivas del Director Estatal. Sin embargo, se confiere al Alcalde la facultad de hacer aquellos cambios de personal que estime necesarios o convenientes dentro de la Agencia Municipal de Defensa Civil.

Cada Agencia Municipal de Defensa Civil deberá preparar y mantener al día un Plan Municipal de Operaciones para el Control de Emergencias y de Desastres y remitir copia del mismo al Director Estatal. El Plan Municipal deberá coordi-narse, hasta donde sea posible, con el Plan Estatal.

Cada Agencia Municipal de Defensa Civil podrá dictar, en-mendar y revocar aquellos reglamentos y emitir, enmendar y rescindir aquellas órdenes que sean necesarias para poner en ejecución las medidas y actividades de defensa civil dentro del municipio en cuestión. Los referidos reglamentos y órdenes, sus enmiendas, revocaciones o rescisiones tendrán vigencia tan pronto sean aprobados por el Director Estatal. ... (Enfasis suplido.)
Las funciones, atribuciones y responsabilidades del Director de la Defensa Civil de un municipio, según *781definidas por los Arts. 6.001 y 6.003 de la Ley de Munici-pios Autónomos, supra, y el Art. 16 de la Ley de la Defensa Civil de Puerto Rico, supra, son abarcadoras y vitales para el buen desempeño del Alcalde. De ahí la disposición ta-jante de que “[e]l Director municipal [de la Defensa Civil] será responsable directamente al Alcalde”.
El Director de la Defensa Civil tiene la responsabilidad, en coordinación con el Director de la Defensa Civil estatal, del diseño de la política pública en el área de la defensa civil. Además, tiene el deber de coordinar, con todas las otras unidades administrativas del municipio, los esfuer-zos para estar preparados frente a cualquier emergencia que pueda presentarse como: huracanes, inundaciones, fuegos, explosiones, derrumbes de carreteras, accidentes aparatosos, terremotos y otros desastres naturales o pro-vocados por el ser humano.
Precisamente en reconocimiento de la verdadera natu-raleza de las obligaciones del referido cargo, podemos in-terpretar que el legislador ha contemplado que el nombra-miento de un director de unidad administrativa municipal no excederá nunca el plazo de cuatro (4) años que dura la incumbencia del alcalde, a menos que éste decida retenerlo luego de su reelección. Adviértase que la Ley de Municipios Autónomos obliga al'Alcalde reelecto a resometer ante la asamblea municipal el nombramiento de aquellos directo-res de las unidades administrativas municipales que desee conservar en un segundo cuatrienio. En este sentido, el Art. 6.002 de dicha ley, 21 L.P.R.A. sec. 4252, dispone lo siguiente, en sus partes pertinentes:

Funcionarios; nombramiento

(a) Término para someter nombramiento. —El Alcalde some-terá a la consideración de la Asamblea el nombramiento de toda persona designada como director de unidad administrativa no más tarde de los noventa (90) días siguientes a la fecha de efectividad del nombramiento. Cuando el Alcalde no someta dicho nombramiento en el término antes establecido, el funciona-*782rio nombrado cesará inmediatamente en el cargo a la fecha de expiración de dicho término.
(b) Término de la Asamblea para considerar nombramiento. —La Asamblea deberá aprobar o rechazar los nombramientos de funcionarios que somete el Alcalde no más tarde de los treinta (30) días siguientes a partir de la fecha de radicación en la oficina del Secretario de la Asamblea. Cuando la Asamblea no apruebe ni rechace los referidos nombramientos dentro del término de los treinta (30) días, para todos los fines de ley se entenderá que fueron confirmados por la Asamblea.
Al inicio de un nuevo cuatrienio, el Alcalde reelecto que de-cida retener uno o más de los funcionarios deberá someter su nombramiento como lo dispone el inciso (b) de esta sección. (Én-fasis suplido y en el original.)
Vemos, pues, que hasta un alcalde reelecto tiene la obligación por ley de resometer para la aprobación de la Asamblea Municipal los nombramientos de las personas que ocupan los puestos de directores de las distintas unidades administrativas municipales. Resulta más revelador aún que el Art. 6.003(i) de la Ley de Municipios Autónomos establece, como parte de las responsabilidades del Director municipal de la Defensa civil, la obligación de “[r]ealizar las gestiones necesarias y adecuadas para la entrega y transferencia ordenada de todos los documentos, libros y propiedad bajo su custodia previo inventario al efecto, en todo caso que cese en sus funciones como director de la unidad administrativa de que se trate y en todo caso que se produzca un cambio de administración”. (Enfasis suplido.) 21 L.RR.A. sec. 4252(i). Este lenguaje constituye un reconocimiento inequívoco por parte del legislador de que la persona que ocupa el puesto de director de la unidad administrativa municipal de la Defensa Civil no tiene derecho a permanecer en éste, luego de un cambio de administración, ni tiene una expectativa razonable de continuar en su empleo.
Por ello concluimos con certeza que, a tenor de lo dis-puesto por los precitados artículos, el nombramiento del Director de la unidad administrativa municipal de la De-*783fensa Civil expira al finalizar el cuatrienio dentro del cual fue nombrado por el Alcalde y confirmado por la Asamblea Municipal. Este lenguaje no es sino el reconocimiento por parte del legislador de que, debido a la naturaleza de las funciones desempeñadas por los directores de unidades ad-ministrativas, la autoridad para hacer dichos nombra-mientos recae en el alcalde que asume por vez primera la incumbencia como ejecutivo municipal o del que sea re-electo en el cargo.
No tiene razón el peticionario al señalar como error que los tribunales a quo no alcanzaron el resultado idéntico obtenido en Rodríguez Cruz v. Padilla Ayala, supra.
En el caso de autos, la controversia se distingue clara-mente de lo resuelto por este Tribunal en febrero de 1990 en el caso Rodríguez Cruz v. Padilla Ayala, supra. Allí sos-tuvimos la consecuencia lógica de la norma enunciada en McCrillis v. Aut. Navieras de P.R., supra, y discutida más arriba: cuando un empleado de confianza establece un caso prima facie de discrimen político, el Estado está obligado a refutar efectivamente la presunción o a demostrar que el cargo en cuestión es uno de aquellos para cuyo fiel desem-peño la afinidad política es un requisito adecuado; de lo contrario, los tribunales vienen obligados a fallar a favor del demandante.
El peticionario señala que este Tribunal debe revocar las sentencias recurridas debido a que “la parte deman-dada no probó que la afiliación política del demandante ... fuera un requisito indispensable para el desempeño del cargo”. Según éste, la única prueba desfilada por el muni-cipio consistió en el testimonio del alcalde, mediante el cual se intentaba derrotar el caso prima facie de discrimi-nación política. Como parte de la prueba desfilada por el demandado, el primer ejecutivo municipal declaró que los directores de las unidades administrativas, como el de la Defensa Civil, son los que contribuyen a realizar la obra de gobierno, y por ello deben tener lealtad para con el Alcalde. *784Siendo el demandante un activista político del partido con-trario, se entendía que no iba tener esa lealtad.(3) Sin embargo, contrario a lo ocurrido en Rodríguez Cruz v. Padilla Ayala, supra, en el caso de autos surge con claridad de la sentencia de instancia que el peticionario no cumplió con el requisito previo de activar la presunción de discrimen.(4)
Finalmente, con posterioridad a nuestra decisión en Rodríguez Cruz v. Padilla Ayala, supra, la Asamblea Legislativa aprobó, en agosto de 1991, la aludida Ley de Municipios Autónomos, arrojando nueva luz sobre la naturaleza de las responsabilidades y los deberes del cargo de Director municipal de la unidad administrativa de la Defensa Civil. Como señalamos anteriormente, ambos tribunales muy correctamente pusieron particular énfasis en las disposiciones del Art. 6.003 de dicha ley, supra (responsabilidades y deberes de los directores), al momento de resolver que, debido a la naturaleza de sus funciones, el cargo de director de la unidad administrativa municipal de *785la Defensa Civil puede válidamente requerir la armonía política entre la persona que lo ocupa y el alcalde.
El peticionario intima que los tribunales a quo estaban impedidos de considerar tales disposiciones, que son de tanta importancia a los fines de resolver justicieramente la controversia en el caso de marras; debido a que, alegada-mente, nunca se pasó prueba sobre las funciones que lle-van a cabo los directores de las unidades administrativas. Aunque de la sentencia de instancia no surge si las dispo-siciones fueron presentadas en evidencia como parte del desfile de la prueba del demandado o si, por el contrario, tales consideraciones fueron presentadas sua sponte por el tribunal de instancia, tal disquisición resulta ser irrelevante. Si este último fuera el caso, como alega el pe-ticionario, el resultado alcanzado por los foros a quo se vería inalterado.
Los tribunales de justicia están “obligados a to-mar conocimiento judicial de las Constitución y leyes del Estado Libre Asociado de Puerto Rico”. (Énfasis suplido.) Regla 12 de Evidencia, 32 L.P.R.A. Ap. IV. Sobre este particular, nos señala el distinguido Prof. Rolando Emmanuelli en su Prontuario de Derecho Probatorio Puertorriqueño, Santo Domingo, Ed. Corripio, 1994, pág. 122, que:
Es cuestionable que se ignore una disposición ... de ley por el mero hecho de que las partes no solicitaron y pusieron en con-diciones al tribunal para que tomara conocimiento judicial. Los tribunales existen para aplicar las leyes a los hechos y de esa forma resolver las controversias. ¿Cómo es posible que dentro de esa función esencial de un tribunal tenga margen para igno-rar una disposición legal aplicable al caso porque no se le ofre-ció la oportunidad de “conocerla”? (Enfasis suplido.)
Este lenguaje directo resalta algo elemental y evidente: que al adjudicar las controversias presentadas ante sí, los tribunales no pueden resolver al margen de lo dispuesto por los ordenamientos jurídicos aplicables en nuestra jurisdicción. El argumento del peticionario ignora las dis-*786posiciones pertinentes de la Ley de Municipos Autónomos y choca contra la descripción allí contenida de los verdade-ros deberes y responsabilidades del Director municipal de la Defensa Civil.
Por todo lo anterior, y en vista de la naturaleza de las responsabilidades del puesto de Director de la Defensa Civil del municipio de Peñuelas, así como del lenguaje utili-zado por el legislador en todo lo referente a los nombra-mientos de los directores de las unidades administrativas municipales, nos vemos compelidos a concluir que la afini-dad política con la autoridad nominadora es un requisito adecuado para garantizar el fiel y leal desempeño del cargo público aquí en controversia.

Procede, pues, la confirmación de las sentencias recurri-das y la desestimación de la acción instada por el deman-dante peticionario. Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita, a la cual se une el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Negrón García no intervino.

 Véase el esc. 3 de esta opinión.


 Sobre este particular, también debemos señalar que la presunción de incons-titucionalidad de la actuación gubernamental no se activa por meras alegaciones de discrimen político, sino que para que se configure el hecho presumido es necesario que el demandante pruebe ambos hechos base conjuntamente. Véanse: Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 502 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 140-142 (1989).


 En la sentencia de instancia se señala: “[e]l demandante pertenecía al PPD antes y mientras ocupó el puesto [en controversia] y era un activista político de su partido. Ocupó varios puestos en el partido, incluyendo el de Comisionado Alterno, secretario y representante a la Junta de Inscripción Permanente”. Apéndice, págs. 32-33.


 El peticionario no ofreció prueba alguna que estableciera un caso prima facie de discrimen político como lo exige nuestra jurisprudencia sobre esta materia. Por el contrario, el peticionario sugiere que se debe considerar establecido el caso de discri-men por la declaración del Alcalde demandado, a los efectos de que entendía que, para el puesto de Director municipal de la Defensa Civil, la identidad entre afiliación política de la persona que lo ocupaba y la autoridad nominadora eran necesarias para el buen funcionamiento de la administración pública. Tal admisión surge en el contexto de las declaraciones realizadas con el propósito de rebatir una presunción de discrimen que nunca fue activada según lo establecido en McCrillis v. Aut. Navieras de P.R., supra. Allí señalamos que el demandado “puede presentar cualquiera de sus dos (2) defensas, o ambas, luego de que el demandante haya probado los hechos básicos necesarios para que entre en vigor la presunción de Báez Cancel v. Alcalde Mun. de Guaynabo, supra, y haya establecido su caso prima facie”. Id., pág. 143. No se puede tomar como admisión directa de discrimen la declaración del Alcalde enca-minada a derrotar el caso prima facie de discrimen político, según se lo permite expresamente la jurisprudencia aplicable. De lo contrario, ¿cómo podría el Estado derrotar la presunción de discrimen presentando ambas defensas, según lo señalado en McCrillis v. Aut. Navieras de P.R., supra, si al ofrecer evidencia de que las res-ponsabilidades del puesto son de una naturaleza tal que hacen de la afinidad política de la persona que lo ocupa un factor determinante para el fiel desempeño del cargo, se estaría, según sostiene el peticionario, ofreciendo prueba directa de discrimen?